DETAILED ACTION
Acknowledgements
In the reply filed September 22, 2020, the applicant amended claim 18. 
Currently claims 1-14 and 16-25 are under examination.

Claim Objections
Claims 2-6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
Claims 14 and 16-22 are allowed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liess (U.S. Patent No. 8,365,834).
Regarding Claim 1, Liess discloses a tubular handling assembly, comprising: 
A mandrel (110); 
A plurality of gripping elements (155) for gripping a tubular, the plurality of gripping elements (155) coupled to and rotatable with the mandrel (110); 
One or more accumulators (160); 
A first actuator (170) configured to compress against the tubular and supply fluid to the one or more accumulators (160); and 
A second actuator (165) configured to receive fluid from at least one of the one or more accumulators (160) and to actuate the plurality of gripping elements (155).
Regarding Claim 7, Liess discloses the assembly of claim 3, further comprising a tank (158) in selective fluid communication with the first actuator (170), the second actuator (165), and the third actuator (6).
Regarding Claim 8, Liess discloses the assembly of claim 1, further comprising a valve (fill up tool valve) for controlling fluid communication between the second actuator (165) and the at least one of the plurality of accumulators (160).
Regarding Claim 9, Liess discloses the assembly of claim 1, wherein the one or more accumulators (160) includes a first accumulator (first 160) and a second accumulator (second 160).
Regarding Claim 10, Liess discloses the assembly of claim 9, wherein the second actuator (165) is activated by fluid from the first accumulator (first 160).
Regarding Claim 12, Liess discloses the assembly of claim 1, further comprising a remote controller for operating the assembly (operators on platform, surface).
Regarding Claim 13, Liess discloses the assembly of claim 1, wherein the assembly includes a single accumulator (160).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 15-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954.  The examiner can normally be reached on Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679